COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              WILLIAM ALEXANDER PATTERSON
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 0602-13-3                                               PER CURIAM
                                                                                       AUGUST 27, 2013
              KATHY LYNNETTE PATTERSON


                                   FROM THE CIRCUIT COURT OF THE CITY OF SALEM
                                              Robert P. Doherty, Jr., Judge

                               (Rena G. Berry, on brief), for appellant.

                               (Thomas E. Strelka; Strickland, Diviney & Strelka, on brief), for
                               appellee.


                     William Alexander Patterson (husband) appeals an order in which the trial court awarded

              $2,150 per month in spousal support to Kathy Lynnette Patterson (wife). Husband argues that the

              trial court erred by (1) determining an amount of spousal support that is contrary to the law and facts

              and by: (A) “determin[ing] support without giving due regard to the factors” in Code § 20-107.1,

              and (B) giving “too much weight to Ms. Patterson’s right to be maintained in the manner to which

              she was accustomed and gave little weight to Mr. Patterson’s ability to pay”; (2) deciding “spousal

              support prior to resolution of all matters and/or issues in the case”; and (3) awarding spousal support

              to wife without considering her ability to earn income and accepting her assertion, “without expert

              and/or medical evidence,” that wife had a medical condition which prevented her from being

              “gainfully employed.” Upon reviewing the record and briefs of the parties, we conclude that this

              appeal is without merit. Accordingly, we summarily affirm the decision of the trial court. See

              Rule 5A:27.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003) (citations omitted).

       The parties married on February 28, 1982, and separated in November 2009. On May 6,

2011, the parties entered into a handwritten agreement regarding the parties’ real property and

automobiles.1 On August 18, 2011, the trial court entered a decree of divorce. The divorce

decree affirmed, ratified, and approved a “partial post-nuptial agreement resolving some of their

property rights” and retained jurisdiction for the trial court “to resolve any equitable distribution

issues and to consider factors necessary to determine whether spousal support is warranted.”

       The trial court subsequently held several hearings on the remaining equitable distribution

and spousal support issues.2 The parties presented evidence that husband had been working at

Yokohama Tire since 1984. In March 2012, husband testified that he earned $24.47 per hour3

and worked twenty to thirty hours per week in overtime, which totaled approximately $80,000

per year. However, in November 2012, he testified that Yokohama Tire was no longer offering

overtime and that recently, he had to work less than forty hours per week. He also presented six

paystubs from August 18, 2012 to October 6, 2012 to show his current income.

       Wife testified that she suffered from lymphoma, lupus, and diabetes. The parties deposed

wife’s oncologist, Dr. Vandana Karri, on June 1, 2012. Wife was one of Dr. Karri’s patients

from March 2011 until September 2011. During that time period, wife underwent chemotherapy


       1
           The parties modified the May 6, 2011 agreement on November 9, 2012.
       2
         At the November 9, 2012 hearing, the trial court confirmed the parties had resolved all
issues except spousal support.
       3
           At the November 9, 2012 hearing, husband presented evidence that his hourly rate was
$26.45.
                                                 -2-
for lymphoma. Dr. Karri testified that at the end of the treatment, wife showed no sign of cancer

and that her prognosis was good.

       In November 2012, wife testified that she was receiving permanent disability in the

amount of $1,098 per month. Although wife had worked periodically during the marriage, she

was not working in November 2012. She was receiving Medicaid on a “spend down” plan,

which meant that Medicaid would cover her expenses after she paid approximately $4,200 every

six months.

       On December 28, 2012, the trial court issued a letter opinion. After reviewing the factors

in Code § 20-107.1(E), the trial court awarded wife the sum of $2,150 per month in spousal

support. Husband filed a list of objections, and on February 27, 2013, the trial court entered the

spousal support order. This appeal followed.

                                            ANALYSIS

       “‘In reviewing a spousal support award, we are mindful that the trial court has broad

discretion in awarding and fixing the amount of spousal support. Accordingly, our review is

limited to determining whether the trial court clearly abused its discretion.’” West v. West, 53
Va. App. 125, 130-31, 669 S.E.2d 390, 393 (2008) (quoting Miller v. Cox, 44 Va. App. 674, 679,

607 S.E.2d 126, 128 (2005)).

                                Assignments of error 1(A) and 1(B)

       Husband argues that the trial court erred in establishing the amount of spousal support

awarded to wife. He contends the trial court did not consider the factors in Code § 20-107.1(E)

and gave too much weight to wife being maintained in the manner to which she was accustomed.

Husband asserted that the trial court did not consider his ability to pay support.

       In awarding spousal support, a trial court must consider the factors in Code § 20-107.1(E);

however, “[t]his does not mean that the trial court is required to quantify or elaborate exactly

                                                -3-
what weight or consideration it has given to each of the statutory factors. It does mean, however,

that the court’s findings must have some foundation based on the evidence presented.” Woolley

v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986).

       As explained in its letter opinion, the trial court reviewed the Code § 20-107.1(E) factors

in detail. The trial court stated that the parties had been married for twenty-six years and that

three children were born of the marriage.4 Further, the trial court noted each party’s age and

physical and mental condition. While husband was in good physical condition, wife’s physical

condition was deteriorating. She had been diagnosed with lymphoma, lupus, and diabetes.

During the marriage, both parties worked, although husband was the “primary breadwinner” and

wife was the “primary caretaker of the children.” The trial court emphasized that “both of them

contributed one hundred percent of their activities and energies, both monetary and

non-monetary, to the marriage and to the well being of their family throughout the majority of

their marriage.” The trial court concluded that wife’s “physical condition limits her employment

skills in the future.” Therefore, “[w]ife has shown a need for spousal support and [h]usband has

shown an ability to provide it.”

       Husband contends the trial court erred by computing his income by including overtime.

However, the trial court calculated husband’s income based on the evidence presented, including

his income as of October 2012 and any overtime he had earned as of that date. The trial court

found that husband’s current income averaged $6,947.62 per month and estimated his 2012

annual income to be $83,370.24.

       Husband also argues that the trial court erred by adjusting his expenses and eliminating

some of his debt payments. The trial court further explained that both parties were “trying to


       4
         Wife obtained custody of her niece when the child was two years old. As of December
2012, the niece was seventeen years old. The parties raised her, but husband did not adopt her.

                                                -4-
maintain the standard of living that they were accustomed to during the marriage.” The trial

court had the opportunity to examine the parties’ expenses and determined that some of

husband’s expenses were “excessive” and adjusted them accordingly. The trial court disregarded

“his recreation and charitable donations, the money he pays his adult daughter, [and] the

excesses he has listed for automobile costs.” The trial court also “reduced the excessive monthly

debt payments he claims he makes.”

       There is nothing in the record to suggest that the trial court abused its discretion by

adjusting the expenses and calculating the income.

       Husband also asserts that the trial court should have considered wife’s earning capacity;

however, husband presented no evidence as to what wife may have been able to earn. To the

contrary, the evidence was that wife was on permanent disability and unable to work.

       Accordingly, the trial court did not err in establishing $2,150 per month as husband’s

spousal support obligation.

                                       Assignment of error 2

       Husband argues that the trial court erred when it decided spousal support prior to

resolving all other matters in the case. Husband claims that the trial court failed to distribute

$10,000, which was located in the parties’ safe in the house. Husband states that he requested

distribution of this asset at the March 29, 2012 hearing. He also asserts that he requested a

distribution of the marital debt, a significant amount of which he paid since the separation.

       The parties appeared before the trial court on November 9, 2012, and presented a

modified property settlement agreement. After the trial court reviewed and accepted the

agreement, the following colloquy occurred:

                     THE COURT: . . . Do I understand the only thing left to
               complete today then is a question of support?

                       MR. STRELKA [Wife’s attorney]: Yes. . . .
                                                -5-
Husband did not object, and in fact, at no point did husband’s counsel clarify that husband

sought division of the $10,000 and marital debt. In fact, at the conclusion of the hearing, the trial

court said, “What I’d like to do is have the lawyers come back, let’s go through my notes, make

sure I have all the evidence I’m supposed to get before I give you an opinion.”

         The December 28, 2012 letter opinion recites the procedural history of the case, including

the entry of the final divorce decree and the parties entering “into a Post-Nuptial Agreement

resolving all of their outstanding property questions involving equitable distribution.” The trial

court concluded, “The only remaining issue to be decided is the question of spousal support.”

         Husband filed objections to the ruling on February 22, 2013, and included objections to

the trial court failing to resolve the issues of the $10,000 and marital debt. A hearing was held

on February 27, 2013. Husband’s counsel told the trial court that she had filed objections, but

never asked the trial court to rule on the division of the $10,000 and marital debt. Husband’s

counsel never brought to the trial court’s attention husband’s objection that spousal support

should not have been decided yet.

         Where the trial court does not rule on an appellant’s objection, “there is no ruling for us

to review on appeal.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 489

(1998). See Fisher v. Commonwealth, 16 Va. App. 447, 454, 431 S.E.2d 886, 890 (1993).

Accordingly, there is no ruling for us to review, and we will not consider this assignment of

error.

                                        Assignment of error 3

         Husband argues that the trial court erred when, “without expert and/or medical evidence

to support [wife’s] bare assertion that she has a medical condition which prevented her from

being gainfully employed and lacking evidence that [wife] was disabled, [it] granted spousal

support without considering her ability to earn income.”

                                                 -6-
       The trial court heard evidence that wife was on permanent disability. Furthermore,

wife’s oncologist provided testimony regarding wife’s lymphoma and chemotherapy treatments.

Dr. Karri opined wife’s prognosis was “good,” which meant that wife had a “50/50” chance of

the cancer recurring. In November 2012, wife testified that she was receiving autoimmune

treatments for a bone marrow transplant and was waiting to hear when the transplant would

occur. Contrary to husband’s argument, the trial court received sufficient evidence regarding

wife’s medical condition and its effect on her employability. The trial court concluded, “Wife’s

physical condition has drastically deteriorated in recent years. . . . Her physical disabilities

prevent her from working at this time.”

       In his opening brief, husband argues that wife had worked in the past despite her health,

but he presented no evidence to suggest what she could be earning at this time. See Blackburn v.

Michael, 30 Va. App. 95, 102, 515 S.E.2d 780, 783-84 (1999).

       Despite husband’s arguments to the contrary, the trial court considered wife’s ability to

earn income by looking at what she earned at the time of the separation and then concluded that

wife’s current medical condition, which had deteriorated since the date of separation, prevented

her from working now.

       The record clearly established that wife’s medical conditions prevented her from

working. The trial court did not abuse its discretion in awarding spousal support to wife.

Calvert v. Calvert, 18 Va. App. 781, 784, 447 S.E.2d 875, 876 (1994).

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                             Affirmed.




                                                 -7-